Citation Nr: 1146164	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-42 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to October 1968.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO denied entitlement to service connection for hypertension.

In March 2011, the Board remanded the service connection issue for further development and instructed the RO to issue a Statement of the Case on the increased rating issues.  The RO performed development and issued a Statement of the Case on the increased rating issues in May 2011.  The Veteran and his representative did not file a substantive appeal following the Statement of the Case with respect to the issues of entitlement to increased ratings for diabetes mellitus, coronary artery disease, and bilateral homonymous visual field defect.  Therefore, those issues are not on appeal to the Board of Veterans' Appeals. 

In a May 2008 letter, the Veteran's representative raised the issue of entitlement to service connection for residuals of a stroke.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to SMC is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDING OF FACT

In June 2011, prior to the promulgation of a decision in the appeal, the Board received notification that a withdrawal of the appeal of the issue of entitlement to service connection for hypertension is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of service connection for hypertension by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  In the present case, the Veteran's representative submitted a letter in June 2011 in which he stated that the Veteran wished to withdraw the appeal for service connection for hypertension.  Therefore, the Veteran has withdrawn the appeal as to this issue and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.

REMAND

In a March 2011 rating decision, the RO denied entitlement to SMC on account of being housebound.  The Veteran's representative submitted a notice of disagreement with this decision later that month.  A statement of the case has not been issued as it relates to this issue.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case as to the issue of entitlement to SMC based on the need for regular aid and attendance of another person or on account of being housebound.  This issue should not be certified to the Board unless a substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


